Citation Nr: 1626472	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 13, 2005, for the grant of service connection for diabetes mellitus Type II with erectile dysfunction (DM).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which granted service-connection for DM effective September 23, 2005.  

In March 2011, the Board remanded this claim for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In April 2011, an SOC was issued that assigned an earlier effective date of June 13, 2005, for the grant of service connection.  Thereafter, the Veteran perfected a timely appeal as to the effective date issue. 

Additional documents were added to the claims file after the issuance of the April 2011 SOC.  However, with the exception of October 2015 and May 2016 statements submitted by the Veteran's representative and the March 2016 Veterans Health Administration (VHA) opinion authorized under 38 C.F.R. § 20.901 (2015), the documents are duplicative of evidence already contained in the file or are irrelevant to the issue on appeal.  As the Veteran and his representative were sent a copy of the March 2016 VHA opinion and asked the Board to decide the claim, remand for initial RO consideration is not necessary.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran had DM in 2000 or 2001.

2.  On May 8, 2001, diabetes mellitus was added to 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in the Republic of Vietnam.

3.  On June 13, 2005, VA received the Veteran's claim of service connection for DM.


CONCLUSION OF LAW

The criteria for the effective date for the grant of service connection for DM of June 13, 2004, but no earlier, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned effective date after service connection for DM was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, as well as a March 2016 VHA opinion.  The expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the onset of the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.
II.  Analysis

The Veteran seeks an effective date earlier than June 13, 2005, for the grant of service connection for DM.

In June 2005, the RO received a claim of service connection for DM.  The claim, which was submitted through an online portal, documents a submission date of June 13, 2005.  In October 2005, the RO granted service connection for DM as a result of the Veteran's in-service herbicide exposure and assigned an effective date of September 23, 2005, the date of a clinical diagnosis of DM.  As noted above, an effective date of June 13, 2005, was assigned in the April 2011 SOC.

Based on the foregoing, the Board finds that the June 13, 2005, electronically submitted claim is the earliest possible claim date.  In this regard, the record does not reflect and the Veteran has not alleged that any earlier claim for service connection was filed.  Rather, the Veteran has asserted that the effective date of his award of service connection for DM should be the date he was initially diagnosed with the disease.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

However, where, as here, the Veteran has been service-connected for DM, a covered herbicide disease, the effective date of service connection is awarded as follows:

(1)  If VA denied service connection in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose.

(2)  If the claim for service connection was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.

(4)  If the requirements of (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816 (2015).

Paragraph (1) is not applicable because VA did not deny the Veteran's claim between September 25, 1985, and May 3, 1989.

Paragraph (2) is not applicable to the extent that VA did not receive the Veteran's June 13, 2005, claim between May 3, 1989, and May 8, 2001, the effective date of the regulation establishing the presumption of service connection for DM.  See 66 Fed. Reg. 23166 (May 8, 2001).

Paragraph (3) is not applicable and was not discussed above because it relates to effective dates for issues related to the cause of a veteran's death.

Under paragraph (4), the effective date shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400 when paragraphs (1) and (2) do not apply.  Paragraph (4) applies because, as discussed above, paragraphs (1) and (2) do not apply.

As the date of claim has been established as June 13, 2005, determining the effective date under 3.400, which (as discussed above) bases the effective date on the later of the date entitlement arose and the date of claim, turns on the date entitlement arose.  In this regard, the first indication of a clinical diagnosis of DM was in September 2005.  However, there is also medical evidence that the Veteran had early manifestations of DM prior to that date to include elevated glucose levels and erectile dysfunction.  As such, in December 2015 the Board sought an expert opinion from a VA endocrinologist who was asked to opine as to the earliest manifestation of the Veteran's DM.  Accordingly, in March 2016 the Veteran's claims file was provided to a VA endocrinologist who reviewed the medical evidence of record and ultimately opined that it was as likely as not that the Veteran's DM was present at the time of his erectile dysfunction in 2000 or 2001.  The Board finds the opinion highly persuasive and probative as it is supported by a detailed rationale regarding early manifestations of DM and pinpoints specific information in the Veteran's medical records that support the assertion that his DM pre-dated his September 2005 clinical diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Given the foregoing, under 38 C.F.R. § 3.400, the earliest effective date is June 13, 2005, the later of the Veteran's 2000 or 2001 DM diagnosis and the date of his June 13, 2005, claim.

Under 38 C.F.R. § 3.114, the effective date for compensation is awarded pursuant to a liberalizing law as follows:

(1)  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.

38 C.F.R. § 3.114 (2015).

Paragraphs (1) and (2) are not applicable as VA reviewed the claim of service connection for DM at the Veteran's request and it was over one year after DM was added.

Under paragraph (3), the earliest possible effective date is June 13, 2004.  The rationale is that the Veteran's June 13, 2005, claim was received more than one year after May 8, 2001, the effective date of the regulation establishing the presumption of service connection for DM.  

In sum, because the claim of service connection for herbicide-covered DM was received on June 13, 2005, the proper effective date for service connection for DM is one year before the date of the claim, that is, June 13, 2004, based on the liberalizing law.  See 38 C.F.R. §§ 3.114, 3.400, 3.816.  Although this earlier effective date is warranted, the Board finds that the preponderance of the evidence is against the claim for an effective date even earlier than June 13, 2004, for the grant of service connection for DM, as detailed above.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

An effective date of June 13, 2004, but no earlier, for the award of service connection for DM, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


